[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 18-15290
                          Non-Argument Calendar
                        ________________________

               D.C. Docket No. 5:17-cr-00056-MTT-CHW-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


JESSIE LEE HALL, JR.,

                                                         Defendant-Appellant.
                        ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                             (October 4, 2019)

Before MARCUS, WILLIAM PRYOR and BRANCH, Circuit Judges.

PER CURIAM:
      Jonathan Dodson, appointed counsel for Jessie Hall in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Hall’s conviction and sentence are AFFIRMED.




                                         2